Citation Nr: 0736549	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease.

2.  Entitlement to right lower extremity radiculopathy, to 
include as secondary to lumbar degenerative disc disease.

3.  Entitlement to service connection for microscopic 
hematuria.

4.  Entitlement to service connection for skin cancer.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot disorder.  

6.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on April 10, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in April 2007.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.

The Board further notes that the veteran and his 
representative raised the issue of entitlement to a clothing 
allowance at the April 2007 hearing.  However, that matter is 
not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, the matter is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for lumbar 
degenerative disc disease, right lower extremity 
radiculopathy, and skin cancer, the merits of the claim for 
service connection for a foot disorder, and the issue of 
entitlement to TDIU will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in June 1993 denied 
service connection for foot and leg problems.  

3.  The evidence received since June 1993 rating decision, by 
itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a foot disorder.

4.  The veteran has not been shown to currently have 
microscopic hematuria that is causally or etiologically 
related to his military service.




CONCLUSIONS OF LAW

1.  The June 1993 rating decision, which denied entitlement 
to service connection for foot and leg problems, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the June 1993 rating 
decision is new and material, and the claim for service 
connection for a foot disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2007).

3.  Microscopic hematuria was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a foot disorder, the RO had a duty to notify 
the veteran what information or evidence was needed in order 
reopen his claim.  The law specifically provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for a foot disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With respect to the issue of service connection for 
microscopic hematuria, the RO did provide the appellant with 
notice in March 2005, April 2005, and June 2005, prior to the 
initial decision on the claim in August 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the March 2005 and April 2005 letters stated 
that the evidence must show that that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
February 2006 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2005, April 2005, and 
June 2005 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2005, April 2005, and June 2005 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the March 2005 and April 2005 letters 
stated that it was still the veteran's responsibility to 
support his claim with appropriate evidence, and the March 
2005, April 2005, and June 2005 letters further indicated 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, in the April 2005 notice letter, the RO informed the 
claimant to provide any evidence in his possession that 
pertains to the claims.  Thus, because each of the four 
notice requirements has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for microscopic 
hematuria, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran pertaining to 
disability ratings and effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to service connection for microscopic hematuria.  
Thus, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also provided the 
opportunity to testify at a hearing before the Board.

The Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for microscopic hematuria.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for microscopic hematuria 
because such an examination would not provide any more 
pertinent information than is already associated with the 
claims file.  As will be explained, the veteran has not been 
shown to have had a disease, event, or injury during active 
military service.  The record contains no probative evidence 
that demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
disorder could be related, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease). 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for microscopic 
hematuria.  The Board does observe that the veteran has been 
awarded the Combat Infantryman Badge, which indicates that he 
engaged in combat with the enemy.  However, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) do not apply, as it has not 
been alleged that microscopic hematuria was incurred or 
aggravated in combat.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of microscopic hematuria.  
Moreover, the medical evidence of record does not show that 
he sought treatment for such a disorder immediately following 
his period of service or for many decades thereafter.  
Therefore, the Board finds that microscopic hematuria did not 
manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
microscopic hematuria, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
microscopic hematuria is itself evidence which tends to show 
that such a disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that microscopic 
hematuria manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
veteran's current microscopic hematuria to his military 
service.  As noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record, which links any current disorder to a 
disease or injury in service.  The appellant's assertions are 
the only evidence contained in the claims file showing that 
the veteran's microscopic hematuria is causally or 
etiologically related to his military service.  The appellant 
is not a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that microscopic hematuria did not 
manifest during service and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.  
Accordingly, service connection for microscopic hematuria is 
not warranted.

II.  New and Material

The Board observes that the veteran's claim for service 
connection for a foot disorder was previously considered and 
denied by the RO in a rating decision dated in June 1993.  
The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.
In December 2004, the veteran essentially requested that his 
claim for service connection for a foot disorder be reopened.  
The August 2005 rating decision currently on appeal denied 
the veteran's application to reopen the claim on the basis 
that new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the June 1993 rating decision denied the 
veteran's claim for service connection for foot and leg 
problems.  In that decision, the RO observed that the veteran 
had twisted his ankle in service, but also noted that the 
veteran's current complaint was a foot rash.  The RO 
acknowledged that a VA examination found him to have nummular 
eczema on his foot.  However, there was no evidence of 
treatment for a skin condition in service.  Therefore, the RO 
concluded that service connection for a foot and leg problems 
was not warranted.

The evidence associated with the claims file subsequent to 
the June 1993 rating decision includes VA medical records, 
private medical records, lay statements, letters written by 
the veteran in service, and hearing testimony as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the June 1993 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a foot disorder.  This evidence is certainly new, in that it 
was not previously of record.  The Board also finds the 
veteran's letters dated in 1969 to be material in that they 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  In this regard, the Board notes that these 
letters are dated in 1969 and contain contemporaneous 
statements regarding the veteran's foot problems during 
service.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for a foot 
disorder.  However, as will be explained below, the Board is 
of the opinion that further development is necessary before 
the merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a foot disorder is 
reopened, and to this extent only, the appeal is granted.

Service connection for microscopic hematuria is denied.


REMAND

Reason for Remand:  To secure clinical records, to obtain 
medical opinions, and to provide the veteran with a proper 
notice letter.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the record indicates that the RO obtained and 
associated the veteran's service medical records with the 
claims file.  However, the veteran submitted a notice of 
disagreement in September 2005 in which he contended that he 
was treated for foot problems in Dong Tam, Republic of 
Vietnam, in March 1969 while assigned to B Company, 4th 
Battalion, 39th Infantry, 9th Infantry Division.  He was 
uncertain as to whether he was treated at a dispensary, 
clinic, or hospital, but he stated that it was at the main 
headquarters in Dong Tam.  Therefore, additional efforts 
should be undertaken to obtain any clinical records 
documenting treatment for the veteran's feet in 1969.

The Board also notes that the veteran has not been afforded a 
VA examination in connection with his claims for service 
connection for lumbar degenerative disc disease, a foot 
disorder, and skin cancer.  The veteran has contended that he 
was struck by lightening during basic training and jumped out 
of helicopters carrying ammunition while serving in Vietnam.  
He believes that he currently has a back disorder related to 
those incidents.  The veteran has also claimed that he had 
developed jungle rot due to the wet conditions in service and 
argued that his current foot problems are related to that 
symptomatology.  The veteran has further asserted that he has 
skin cancer related to his service in Vietnam.  

As previously discussed, the veteran's service records show 
that he was awarded the Combat Infantryman Badge, which 
indicates that he engaged in combat with the enemy.  The 
Board notes that 38 U.S.C.A. § 1154(b) (West 2002) provides 
that, in the case of a veteran who engaged in combat with the 
enemy during a period of war, lay evidence of in service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation during 
service. See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996); 38 C.F.R. § 3.304(d) (2007).  It must be noted, 
however, that the presumption afforded under 38 U.S.C.A. § 
1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998); Libertine v. Brown, supra.  

In addition, the veteran's service medical records document 
treatment for burned hands and a twisted ankle.  Fellow 
servicemen also submitted lay statements, which indicate that 
the veteran was struck by lightening during basic training, 
and there are letters from the veteran dated in 1969 in which 
he contemporaneously stated that he was experiencing foot 
problems.  He also noted within those letters that he had 
been sitting in the sun while writing.  

In addition, the veteran's post-service medical records show 
that he currently has various diagnoses, including severe 
lateral recess stenosis and large extruded disc at L3-L4 on 
the right, right L3-L4 herniated nucleus pulposus, left L5-S1 
lumbar herniated nucleus pulposus, lumbar degenerative disc 
disease, spondylosis, melanoma, primary squamous cell 
carcinoma, chronic foot rash, and nummular eczema on his feet 
and ankles.  However, the evidence of record does not include 
a medical opinion discussing whether the veteran's current 
lumbar degenerative disc disease, foot disorder, and skin 
cancer are causally or etiologically related to his military 
service.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any lumbar 
degenerative disc disease, foot disorder, and skin cancer 
that may be present.

In addition, the Board notes that the veteran has claimed 
service connection for right lower extremity radiculopathy as 
secondary to his lumbar degenerative disc disease.  During 
the pendency of this appeal, the provisions of 38 C.F.R. § 
3.310 were amended, effective from October 10, 2006.  The new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995) (when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  However, the veteran has not been notified of 
this amendment.  Therefore, the Board finds it necessary to 
remand the veteran's claim so that the RO may address in the 
first instance the applicability of these revisions to the 
claim.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.  

The Board further notes that a decision on the claims for 
service connection for lumbar degenerative disc disease, 
right lower extremity radiculopathy, a foot disorder, and 
skin cancer could change the outcome of the veteran's claim 
for TDIU.  As such, the service connection claims are 
inextricably intertwined with the TDIU claim currently on 
appeal.  For this reason, the issues of service connection 
must be resolved prior to resolution of the TDIU issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection and for 
TDIU.  The letter should (1) inform him 
of the information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the 
National Personnel Records Center 
(NPRC), or other appropriate 
location, to make a specific request 
for service medical inpatient and 
outpatient clinical records of the 
veteran and through any other 
appropriate records repository to 
which pertinent clinical records may 
have been sent.  Specifically, it 
should be ascertained whether 
clinical records may be stored 
somewhere other than with the service 
medical records.  These efforts 
should include requesting clinical 
records documenting the veteran's 
treatment in Dong Tam, Vietnam, in 
March 1969.

3.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any lumbar 
degenerative disc disease, foot 
disorder, and skin cancer that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file, including the 
veteran's service medical records, 
lay statements, and letters dated in 
1969.  The examiner should then opine 
as to whether it is at least as 
likely as not that that the veteran 
currently has lumbar degenerative 
disc disease, a foot disorder, and/or 
skin cancer that are causally or 
etiologically related to his military 
service, to include being struck by 
lightening as well as wet conditions 
and sun exposure in Vietnam.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  If service connection for the 
veteran's lumbar degenerative disc 
disease is granted, the veteran 
should be afforded a VA examination 
to determine the nature and etiology 
of any right lower extremity 
radiculopathy that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment as to 
whether it is at least as likely as 
not that that the veteran's current 
right lower extremity radiculopathy 
is either caused by or permanently 
aggravated by his lumbar degenerative 
disc disease.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


